STATE OF LOUISIANA
                               COURT OF APPEAL

                                  FIRST CIRCUIT



                                   2021 CA 1293


                                TOMMY DEAN LEA


                                      VERSUS


                              TOMI SUE TYKES LEA

                                            Judgment rendered:     APR 2 8 20


                                 On Appeal from the
                           Twentieth Judicial District Court
                        In and for the Parish of East Feliciana
                                  State of Louisiana
                                     No. 46, 466


                   The Honorable Kathryn E. Jones, Judge Presiding



Heidi M. Vessel
                                             Attorney for Plaintiff/Appellant
Zachary, Louisiana                           Tomi Sue Tynes Lea

Cy J. D' Aquila                              Attorneys for Defendant/Appellee
Heather Crabtree
                                             Tommy Dean Lea
New Roads, Louisiana




           BEFORE:       GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.
  HOLDRIDGE, J.


        The appellant, Tomi Sue Tynes Lea, appeals the trial court' s July 12, 2021
 judgment denying her peremptory exception raising the objections of nonjoinder of
 a party, prescription, no cause of action, and no right of action. For the following

 reasons, we dismiss the appeal.


                      FACTS AND PROCEDURAL HISTORY

        On December 18, 2020, the appellee, Tommy Dean Lea, filed the underlying
  Petition for Damages"
                            against his former spouse, the appellant, urging that she
 owed him $ 30,357. 13   for overpayments   of a child support obligation. The appellee


 alleged that the overpayments he made to appellant       should be " considered payment

 of things not owed."    In response, the appellant filed " Peremptory Exceptions of

 Nonjoinder of a Party, Prescription, No Cause of Action and No Right of Action."
       Following a hearing on June 7,          2021,
                                                       the trial court orally denied the
appellants exceptions in open court.      On July 12,     2021, the trial court signed a


judgment memorializing its open court ruling as follows:
              IT IS ORDERED, ADJUDGED AND DECREED that the
       Peremptory Exceptions of Non Joinder of a Party, Prescription, No
       Cause of Action and No Right of Action filed by Defendant, Tomi Sue
       Tynes Lea are denied.


Notice of the judgment was issued on July 14, 2021. On September 16, 2021, the


appellant filed a motion for appeal and request for return date, seeking review of the
July 12, 2021 judgment.    After the appeal was lodged, the appellee filed a motion to

dismiss the appeal, urging the judgment at issue is not appealable and that this court
should decline to convert the appeal to an application for supervisory writ because
the appeal was filed more than thirty days after the trial court' s ruling in open court.




                                           2
                                APPELLATE JURSIDICTION
         Our appellate jurisdiction extends to " final judgments,"               which are those that


 determine the merits in whole or in          part.     See La. C. C. P. arts. 1841' and 2083( C) 2;


 see Van ex rel. White v. Davis, 2000- 0206 ( La. App.                    1 Cir. 2/ 16/ 01), 808 So. 2d


 4781 483.
               It is an established rule that the overruling of a peremptory exception is
 an interlocutory ruling that is not appealable. See Bourg v. Safeway Insurance

 Company of Louisiana, 2019- 0270 ( La. App. 1 Cir. 3/ 5/ 20),                   300 So. 3d 881, 887


    T] he overruling of a peremptory exception raising the objection of no right of
 action or no cause of action is an interlocutory ruling that is not appealable.")
 Accordingly, the July 12, 2021 judgment at issue does not invoke this court' s

 appellate jurisdiction.


         Moreover, while this court has discretion to convert appeals to applications

 for supervisory writs,3 it may only do so if the appeal would have been timely had it
been filed as a supervisory         writ application.      See Succession of Jaga, 2016- 1291

 La. App. 1 Cir. 9/ 15/ 17), 227 So. 3d 325, 328 n.2. A party intending to apply to this

court for a supervisory writ shall give notice of such intention by requesting a return
date to be set by the trial court, which shall not exceed thirty days from the date of
the notice ofjudgment. See Uniform Rules —Courts of Appeal, Rules 4- 2 and 4- 3.




1 Louisiana Code of Civil Procedure article 1841 provides:

        A judgment is the determination of the rights of the parties in an action and may
        award any relief to which the parties are entitled. It may be interlocutory or final.
        A judgment that does not determine the merits but only preliminary matters in the
        course of the action is an interlocutory judgment.

        A judgment that determines the merits in whole or in part is a final judgment.
2 Louisiana Code of Civil Procedure article 2083( C)        provides, "
                                                                          An interlocutory judgment is
appealable only when expressly provided by law."

3 See Stelluto v. Stelluto, 2005- 0074 ( La. 6/ 29/ 05), 914 So. 2d 34, 39.

                                                   91
            During the June 7, 2021 hearing, appellant' s counsel notified the court of
     appellant' s intent to file a writ application. The trial court took notice of that intent
     and ordered counsel for appellee to prepare a written judgment.'
                                                                      Notice of the July

     12, 2021 judgment was mailed to counsel on July 14, 2021. Since no express return
     date was ordered by the district court, appellant' s delay for applying for supervisory
     writs from the July 12, 2021 judgment expired on August 13, 2021, thirty days after
    notice of judgment was mailed. Appellant' s motion for appeal was not filed until
    September 16, 2021.
                              Accordingly, because the appeal was not filed within thirty
    days ofthe notice ofjudgment, this appeal cannot be converted to a writ application,
    and we cannot consider this appeal under this court' s supervisory jurisdiction.
           Considering the foregoing, we dismiss the appeal because the July 12, 2021
    judgment denying the peremptory exceptions raising the objections of nonjoinder
    of a party, prescription, no cause of action, and no right of action, is an interlocutory
    ruling that is not appealable. See La. C. C.P. arts. 1841 and 2083( C);
                                                                            see also Bourg,
    300 So. 3d at 887.


                                          CONCLUSION

          This appeal is dismissed for lack of subject matter jurisdiction. All appeal

    costs are assessed to the appellant, Tomi Sue Tynes Lea.

          APPEAL DISMISSED; MOTION TO DISMISS APPEAL GRANTED.




4
    Louisiana Code of Civil Procedure article 1914( B) provides, "
                                                                   The interlocutory judgment shall
be reduced to writing if the court so orders, if a party requests within ten days of rendition in open
court that it be reduced to writing, or if the court takes the interlocutory matter under advisement.
The clerk shall mail notice of the subsequent judgment to each party.
                                                  4